Title: To Thomas Jefferson from Etienne Lemaire, 28 February 1806
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            fevrÿe 1806
                        
                        Liste Des provision avenir de Bordeaut
                  
                     
                        
                           Savoir
                           4
                           Douzainne de Bouteille dhuille d’olive de la melieure calitée
                        
                        
                           
                           3
                           ideme de Câpe finne   
                                 ideme
                        
                        
                           
                           10
                           ideme d’olive   
                                 
                               ideme
                        
                        
                           
                           1½
                           
                           ideme d’anchoix   
                                 
                               ideme
                        
                        
                           
                           3
                           ideme de petite Boiéttre de fruit Glacez
                        
                        
                           
                           12
                           1# de dragé ala Rôsse,
                        
                        
                           
                           6
                           Douzainne de Bouteille de Liqueur de n’oÿeau blanche
                        
                        
                           
                           30
                           1# damande douce Sans Coquille pr. praliné
                        
                        
                           
                           8
                           1# ideme, Amer
                        
                        
                           
                           40
                           1# ideme douce en Coquille Bien Molle
                        
                        
                           
                           12
                           1# de Qûe d’artichaûx
                        
                        
                           
                           50
                           1# de macaronnie, ÿtalie
                        
                        
                           
                           30
                           1# de pâte de vermichel, de diferent forme
                        
                        
                           
                           4
                           douzainne de petit peâu de fruit Confi; et diferente gelé
                        
                        
                           
                           un
                           fromage de parmaizans, ûne qua Remtainne de liv
                           
                        
                        
                           
                           3
                           Douzainne de Bouteille de vinaigre Stragon
                        
                        
                           
                           4
                           ideme, de petit, peau de moutarde de máille
                        
                        
                           
                           20
                           1# de vrai Sausicon de Boulôgne
                        
                     
                  
                        
                        
                            [Note in TJ’s hand:]
                  
                  
                     
                        
                           50
                           
                              ℔ de raisins de Smyrne sans pepins
                        
                        
                           2. doz.
                           boetes de figues
                        
                        
                           4. doz.
                           do.  de pruneaux
                        
                     
                  
                        
                        
                    